Smith, Presiding Justice.
Paquin was arrested and tried for the offense of speeding. While the arresting officer was testifying against him, the court terminated the proceedings, and attempted to continue the trial to a date 28 days later. The purpose of the court’s action was in order to allow the solicitor of the court to conduct the prosecution on behalf of the Town of Tyrone. The defendant objected to the interruption of the trial initially and to the subsequent proceedings, and appealed his conviction.
1. OCGA § 16-1-8 (a) (2) provides:
A prosecution is barred if the accused was formerly prosecuted for the same crime based upon the same material facts, if such former prosecution:
(2) Was terminated improperly after the jury was impaneled and sworn or, in a trial before a court without a jury, after the first witness was sworn but before findings were rendered by the trier of facts or after a plea of guilty was accepted by the court.
2. In this case, we find that the issue between the Town of Tyrone and Paquin was joined in a trial before the court without a jury; that the trial was “terminated improperly,” and despite Mr. Pa-quin’s objection. Because this case involves none of the exceptions set out in OCGA § 16-1-8 (e), the subsequent proceedings were a nullity, and the conviction must be vacated.

Judgment reversed.


All the Justices concur, except Benham, J., who concurs in the judgment only, and Fletcher, J., who dissents.